DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 02/17/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1, 3-6, and 14-28 is/are pending in the application.
Claim(s) 18-20 is/are rejected.
Claim(s) 1, 3-6, 14-17, and 21-28 is/are allowed.A telephone call was Made to Applicant’s representative on May 5, 2022 with the proposed amendment to advance the prosecution, but now response has been received. 
Response to Arguments
Applicant’s arguments/remarks filed on 02/17/2022 have been fully considered.
With respect to rejection(s) under 35 U.S.C. § 103 of independent claim 18, Applicant argues that “Askem does not describe or suggest a skin contacting surface formed at least in part of a moisture permeable membrane for allowing moisture from the patient to transfer into the reduce pressure lumen or secondary pressure lumen through the moisture permeable membrane”. This argument is not found persuasive. Askem (US PGPUB 20190290499) discloses/suggests that a backing layer 220 is gas impermeable, but moisture vapor permeable and is a polyurethane film (¶0058 and Fig. 2B). Even though, there is a wound contact layer 222 attaching to the backing layer 220 (¶0043 and Fig. 2B) and the wound contact layer 222 contacts the skin, the wound contact layer 222 is optional (¶0043). Without the wound contact layer 222, the backing layer 220 contacts the skin. Thus, the backing layer 220 of Askem still reads on the claimed skin contacting surface. Since the taught skin contacting surface and the claimed skin contacting surface are patentably indistinct in term of structures and both made with the same material, the skin contacting surface of Hartwell in view of Askem is considered/expected to be capable of forming at least in part of a moisture permeable membrane for allowing moisture from the patient to transfer into the reduce pressure lumen or secondary pressure lumen through the moisture permeable membrane (See MPEP §§ 2112.01 (I), 2114 I-II, and 2115). (See rejection of claim 18 below).
With respect to the claim rejection(s) under 35 U.S.C. 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell (US PGPUB 20160106892) in view of Askem (US PGPUB 20190290499).
Regarding claim 18, Hartwell discloses a system for facilitating delivery of reduced pressure to a wound site (Abstract), the system including a bridge (a fluidic connector 800: ¶0116 and Figs. 8A-D) comprising:
a reduced pressure lumen (a channel 802) configured to be fluidly coupled to a reduced pressure source (the channel 802 transmits negative pressure to the wound as well as aspirate fluid via vacuum means: ¶0037, 0121 and Figs. 8A-D);
and
a secondary pressure lumen (a channel 803) configured to be fluidly coupled to a secondary pressure source at a first end (the channel 803 provides irrigation fluid to the wound via irrigation source: ¶0037, 0121 and Figs. 8A-D) and fluidly coupled to the reduced pressure lumen at a second end to facilitate flow of exudate removed from the wound site by the reduced pressure source using the secondary pressure source (¶0121),
wherein at least one of the reduced pressure lumen (802) and the secondary pressure lumen (803) includes a skin contacting surface (a flexible drape 820 that is sealed to the healthy skin of a patient: ¶0116 and Figs. 8A-D).
Hartwell does not disclose wherein the skin contacting surface formed at least in part of a moisture permeable membrane for allowing moisture from the patient to transfer into the reduce pressure lumen or secondary pressure lumen through the moisture permeable membrane.
In the same field of endeavor, negative pressure wound therapy, Askem discloses a wound dressing 100 having a skin contacting surface (a backing layer 220: ¶0058 and Fig. 2B). Askem further discloses/suggests that the backing layer 220 is gas impermeable, but moisture vapor permeable and is a polyurethane film for the benefits of protecting the wound from external bacterial contamination and allowing liquid from wound exudates to be transferred through the layer and evaporated from the film outer surface (¶0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Hartwell by making the skin contacting surface with a polyurethane film, similar to that disclosed by Askem, in order to protect the wound from external bacterial contamination and allow liquid from wound exudates to be transferred through the skin contacting surface and evaporated from the film outer surface, as suggested in ¶0058 of Askem. Since the taught skin contacting surface and the claimed skin contacting surface are patentably indistinct in term of structures and both made with the same material, the skin contacting surface of Hartwell in view of Askem is considered/expected to be capable of forming at least in part of a moisture permeable membrane for allowing moisture from the patient to transfer into the reduce pressure lumen or secondary pressure lumen through the moisture permeable membrane. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Regarding claim 19, Hartwell in view of Askem discloses all the limitations as discussed above for claim 18.
Hartwell further discloses wherein the skin contacting surface of a patient including an adhesive (¶0094).
In another embodiment, Hartwell further discloses/suggest using a release liner (a release layer: ¶0084) capable of covering the skin contacting surface prior to securing the bridge to the skin of the patient for the benefit of protecting the adhesive prior to use (¶0084).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Hartwell in view of Askem by incorporating a release layer, similar to that disclosed by another embodiment of Hartwell, in order to protect the adhesive prior to use, as suggested in ¶0084 of Hartwell. Thus, the release liner of Hartwell in view of Askem is capable of covering the skin contacting surface prior to adhering the bridge to the skin of the patient. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Claim(s) 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell in view of Askem, as applied to claim 19 above, and further in view of McNeil (US PGPUB 20100087767).
Regarding claim 20, Hartwell in view of Askem discloses all the limitations as discussed above for claim 19.
Hartwell/Askem does not disclose wherein the release liner includes a plurality of perforated sections separated by perforations so that selected ones of the plurality of perforated sections can be removed from the skin contacting surface, thereby providing for selective application of the skin contacting surface to the skin of the patient.
McNeil further discloses/suggests a release liner includes a plurality of perforated sections separated by perforations (422/424/426: ¶0044) for the benefit of providing a location where healthcare provider tears a sealing sheet to form new members (¶0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the release liner of Hartwell in view of Askem by incorporating perforations, similar to that disclosed by McNeil, in order to provide a location where healthcare provider tears the contacting layer to form new members, as suggested in ¶0044 of McNeil. In addition, since the taught release layer and the claimed release layer are patentably indistinct in term of structure, the taught release layer is considered/expected to be capable of removing selected ones of the plurality of perforated sections from the skin contacting surface and providing selective application of the skin contacting surface to the skin of the patient. See MPEP §§ 2112.01 (I), 2114 (I)-(II), and 2115.

Allowable Subject Matter
Claim(s) 1, 3-6, and 14-17 is/are allowed.
Regarding claim 1, Applicant introduced allowable subject matter of claim 7 (see non-final rejection mailed 12/07/2021) into claim 1; thus, claim 1 is allowed.
Regarding claims 3-6 and 14-17, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Claim(s) 25-28 is/are allowed.
Regarding claim 25, the closest prior art is Hartwell (US PGPUB 20160106892) or Wall (US PGPUB 20150005678). 
	Hartwell or Wall, while disclosing a bridge comprising a reduced pressure lumen and a secondary pressure lumen disposed in a side-by-side arrangement, fails to disclose or reasonably suggest alone or in combination, an opening in the manifold that fluidly couples the secondary pressure lumen to the reduced pressure lumen to form a fluid flow path within the sealed enclosure. Examiner did not find any teachings/motivations to modify the bridge to incorporating an opening in the manifold that fluidly couples the secondary pressure lumen to the reduced pressure lumen to form a fluid flow path within the sealed enclosure. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)).
Regarding claims 26-28, they depend from claim 25; thus, they are also deemed novel and non-obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



       /NHU Q. TRAN/       Examiner, Art Unit 3781        
      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781